Citation Nr: 0415786	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for right chest 
condition.

3.  Entitlement to service connection for shoulder condition.


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had active service from June 1952 to May 1954.

This appeal arises from an October 2002 rating decision by 
the San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which denied 
service connection for depression, right chest condition, and 
shoulder condition.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to notify and 
assist.   A review of the records in this case reflects that 
the veteran has not been provided with adequate notice of 
VA's duty to assist him with substantiating his claims.

In addition, the claim file contains a record of the 
veteran's quadrennial examination dated June 1958.  The 
examiner noted that the veteran had a scar on his chest and 
he had been hospitalized for a right mastectomy for a swollen 
breast.  The claim file also contains a Record of 
Hospitalization (VA Form 10-2593) from the San Patricio VA 
Hospital in San Juan dated in August 1954.  It indicates that 
the veteran had gynecomastia and underwent a mastectomy on 
August 12, 1954.  However, it does not appear that VA 
requested or obtained all treatment records from the VA 
hospital pertaining to that surgery and the disabilities at 
issue.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by any 
applicable legal precedent.

2.  The RO should obtain all medical 
treatment records from the San Patricio 
VA Hospital pertaining to the veteran's 
claim for service connection.  If such 
records have been retired to a storage 
facility, the RO must attempt to locate 
them.  

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



